 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     KIRK M.,
 8
                                   Plaintiff,              Case No. C18-5546 MJP
 9
                   v.                                      ORDER AFFIRMING THE
10                                                         COMMISSIONER’S FINAL
   NANCY A. BERRYHILL, Deputy                              DECISION AND DISMISSING THE
11 Commissioner of Social Security for Operations,         CASE WITH PREJUDICE

12                                 Defendant.

13          Plaintiff seeks review of the denial of his application for Disability Insurance Benefits.
14 Plaintiff contends the ALJ erred in evaluating the medical evidence, lay witness statements, his

15 own testimony, and the vocational evidence. Dkt. 15. As discussed below, the Court AFFIRMS

16 the Commissioner’s final decision and DISMISSES the case with prejudice.

17                                              BACKGROUND
18          Plaintiff is currently 53 years old, has a high school education, and has worked as a mail
19 clerk, plastic cutter, dispatcher, warehouse supervisor, laborer, cleaner, and automobile body

20 repairer. Administrative Record (AR) 864-65. In March 2011, Plaintiff applied for benefits,

21 alleging disability as of December 10, 2008. AR 74. Plaintiff’s application was denied initially,

22 on reconsideration, and by an ALJ after a December 2012 hearing. AR 73, 81, 14-23. Plaintiff

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
 1 appealed to this court, which reversed the decision and remanded for further proceedings. AR

 2 768. After an ALJ conducted hearings in May 2016 and May 2017, the ALJ issued a decision

 3 finding Plaintiff not disabled. AR 600, 685, 842-70.

 4                                       THE ALJ’S DECISION

 5          Plaintiff’s date last insured was December 31, 2010. AR 846. Utilizing the five-step

 6 disability evaluation process set forth in 20 C.F.R. § 404.1520, the ALJ found that, from the

 7 December 2008 alleged onset date to the December 2010 date last insured:

 8          Step one: Plaintiff did not engage in substantial gainful activity.

 9          Step two: Plaintiff had the following severe impairments: degenerative disc disease of
            the lumbar spine, and insulin dependent diabetes mellitus with peripheral neuropathy.
10
            Step three: These impairments did not meet or equal the requirements of a listed
11          impairment as defined by 20 C.F.R. Part 404, Subpart P. Appendix 1.

12          Residual Functional Capacity: Plaintiff could perform light work, lifting and carrying
            20 pounds occasionally and 10 pounds frequently and standing and/or walking for up to 6
13          hours in an 8-hour workday. He could not climb ladders, ropes, or scaffolds; could
            occasionally climb ramps and stairs or stoop, kneel, crouch, and crawl; could frequently
14          balance. He could tolerate only occasional exposure to excess vibration, hazards, and
            atmospherics as defined in the Dictionary of Occupational Titles (DOT). He could
15          frequently handle, finger, and feel bilaterally.

16          Step four: Plaintiff could perform past relevant work as a plastic cutter, dispatcher, or
            mail clerk, and thus was not disabled.
17
            Step five: In the alternative, there are jobs that exist in significant numbers in the
18          national economy that Plaintiff can perform and thus he was not disabled.

19 AR 846-70. In May 2018, the Appeals Council denied Plaintiff’s request for review, making the

20 ALJ’s decision the Commissioner’s final decision. AR 561-64.

21          According to Plaintiff, based on a later application for Supplemental Security Income not

22 at issue here, the ALJ determined that Plaintiff became disabled on June 4, 2015. Dkt. 15 at 2, n.

23 1.
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
 1                                            DISCUSSION

 2          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 3 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 4 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). Each of an ALJ’s findings

 5 must be supported by substantial evidence. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir.

 6 1998). “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 7 relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 8 Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

 9 Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

10 testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

11 1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

12 neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas

13 v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than

14 one interpretation, the Commissioner’s interpretation must be upheld if rational. Burch v.

15 Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005).

16          A.     Functional Limits Due To Pain

17          Plaintiff contends the ALJ erred by failing to address the “limiting effects of pain” on his

18 RFC. Dkt. 15 at 8. Plaintiff does not state clearly what functional limitations his pain causes.

19 He simply asserts that his testimony that, “if he is feeling well enough, he will watch TV and, if

20 not, lay in bed due to back pain” is inconsistent with the ability to “work 8 hours a day, 5 days

21 per week, on a regular schedule … while being able to lift up to 20 pounds and stand on [his]

22 feet for six hours out of an eight hour day….” Dkt. 15 at 10. An ALJ need only include in the

23 RFC limitations that are supported by substantial evidence. Robbins v. Soc. Sec. Admin., 466
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
 1 F.3d 880, 886 (9th Cir. 2006). Plaintiff has not demonstrated that the ALJ failed to include any

 2 properly-supported limitations.

 3          Moreover, the ALJ discounted Plaintiff’s testimony on several grounds, most of which

 4 Plaintiff does not challenge. “Factors that an ALJ may consider in weighing a claimant’s

 5 credibility include … inconsistencies in testimony or between testimony and conduct, daily

 6 activities, and ‘unexplained, or inadequately explained, failure to seek treatment or follow a

 7 prescribed course of treatment.’” Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (quoting Fair

 8 v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). The ALJ discounted Plaintiff’s testimony because

 9 he was noncompliant with treatment recommendations. AR 858. The ALJ also cited

10 inconsistent statements. For example, Plaintiff testified that he could not sit for longer than 30

11 minutes at a time, but reported in May 2010 that he spent the “majority of the day” sitting. AR

12 858 (citing AR 164). Plaintiff testified in 2012 that he had not used marijuana between high

13 school and nine months before the hearing, but elsewhere reported that he used marijuana daily

14 since he was a teenager. AR 859 (citing AR 34, 1743, 613). Plaintiff does not challenge these

15 reasons for discounting his testimony, and the Court concludes they are clear and convincing

16 reasons. See Trevizo, 871 F.3d at 678 (absent affirmative evidence of malingering, the ALJ can

17 only discount the claimant’s testimony as to symptom severity by providing “specific, clear, and

18 convincing” reasons that are supported by substantial evidence). Plaintiff challenges one reason:

19 that the medical evidence did not support his allegations. Dkt. 15 at 8-9. However, even if that

20 reason were erroneous, the error would be harmless because the ALJ provided multiple other

21 clear and convincing reasons. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1163 (9th

22 Cir. 2008) (providing improper reasons to discount claimant’s testimony is harmless error as

23 long as the remaining reasons are valid).
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
 1          The Court concludes the ALJ did not err by failing to include Plaintiff’s alleged

 2 limitations based on pain in the RFC.

 3 B.       Medical Opinions

 4          A treating physician’s opinion is generally entitled to greater weight than an examining

 5 physician’s opinion, and an examining physician’s opinion is entitled to greater weight than a

 6 nonexamining physician’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An

 7 ALJ may only reject the controverted opinion of a treating or examining doctor by stating

 8 “specific and legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). The

 9 ALJ can meet this standard by providing “a detailed and thorough summary of the facts and

10 conflicting clinical evidence, stating his interpretation thereof, and making findings.” Id.

11 (citation omitted).

12          1.      Physical Limitations

13          Plaintiff contends the ALJ erred by accepting the opinions of Renato Fajardo, M.D., and

14 by rejecting the opinions of B. Daniel Chilczuk, M.D., and in turn the opinions of Robert

15 Hoskins, M.D., that relied on Dr. Chilczuk’s report. Dkt. 15 at 4.

16                  a.      Dr. Chilczuk

17          Spine surgeon Dr. Chilczuk examined Plaintiff in February 2011 and “recommend[ed]”

18 that he “avoid any physical type of work on a permanent basis, which would include repetitive

19 bending, lifting, twisting, etc. He is best qualified for a sedentary type of position.” AR 349.

20 The ALJ noted that Dr. Chilczuk’s examination occurred approximately two months after

21 Plaintiff’s date last insured but did not, as Plaintiff assumes, rely on that fact as a reason to

22 discount Dr. Chilczuk’s opinions. See AR 861. The ALJ gave Dr. Chilczuk’s opinions “very

23 little weight” because his clinical findings were “largely benign” and he did not provide a
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
 1 “function by function” assessment. AR 861. Incongruity between a treating physician’s

 2 opinions and her own medical records is a “specific and legitimate reason for rejecting” the

 3 opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Dr. Chilczuk performed

 4 an extensive examination, but almost every finding was normal, including neurological, sensory,

 5 and vascular findings, hip range of motion, and reflexes. AR 348-49. The only exceptions were

 6 a “mild” increase in lumbar muscle tone and “mildly” restricted lumbosacral range of motion.

 7 AR 348. The ALJ rationally inferred that these findings did not support such severe functional

 8 limitations. See Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)

 9 (“[T]he Commissioner’s findings are upheld if supported by inferences reasonably drawn from

10 the record.”). Plaintiff argues that the ALJ was “playing doctor” by interpreting Dr. Chilczuk’s

11 findings. Dkt. 15 at 5. But the ALJ was entitled to compare Dr. Chilczuk’s clinical findings, and

12 what they revealed about Plaintiff’s functional capacity during the relevant time period, to Dr.

13 Chilczuk’s conclusions. Identifying a “discrepancy” between a doctor’s findings and opinions is

14 “a permissible determination within the ALJ’s province.” Bayliss v. Barnhart, 427 F.3d 1211,

15 1216 (9th Cir. 2005). The extreme mismatch between mild findings and severe limitations was a

16 specific and legitimate reason to discount Dr. Chilczuk’s opinions.

17          The ALJ also noted that Dr. Chilczuk’s opinion that Plaintiff was best qualified for

18 sedentary work was less helpful than an assessment of individual functions such as sitting,

19 standing, etc. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (upholding

20 RFC that ALJ based on “concrete restrictions” in one opinion, rather than another less-specific

21 opinion); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (upholding ALJ’s decision

22 preferring opinion with “specific findings that were useful in the disability determination” over a

23 “meager” and “conclusory” opinion). Plaintiff argues that the ALJ should have assumed that Dr.
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -6
 1 Chilczuk meant sedentary work as defined in Social Security regulations, which limit lifting to

 2 10 pounds maximum and light articles occasionally and limit walking/standing to occasionally.

 3 Dkt. 15 at 5; 20 C.F.R. § 404.1567. But Dr. Chilczuk’s opinion does not refer to Social Security

 4 definitions and nothing in the record suggests he is familiar with Social Security regulations.

 5 The ALJ did not err by failing to assume that Dr. Chilczuk was referring to the Social Security

 6 definition of sedentary.

 7          The Court concludes the ALJ did not err by discounting Dr. Chilczuk’s opinions.

 8                 b.      Dr. Hoskins

 9          Plaintiff contends the ALJ erred by rejecting the opinion of nonexamining state agency

10 physician Dr. Hoskins limiting Plaintiff to two hours of standing and/or walking. Dkt. 15 at 4

11 (citing AR 86-87). The ALJ gave “very little weight” to this limitation because it was

12 inconsistent with the medical evidence. AR 860. Contradiction with the medical record can be a

13 specific and legitimate reason to discount a medical opinion. See Batson, 359 F.3d at 1195 (that

14 opinions were “contradicted by other statements and assessments of [claimant’s] medical

15 conditions” and “conflict[ed] with the results of a consultative medical evaluation” were specific

16 and legitimate reasons to discount the opinions). Specifically, the ALJ found that Plaintiff “only

17 periodically complained of peripheral neuropathy pain, … his diabetic foot exams were

18 consistently normal throughout the period at issue[, and he] consistently demonstrated normal

19 gait and had negative straight leg raise and normal strength on clinical exams.” AR 860.

20 Plaintiff does not dispute these findings, but argues that Dr. Hoskins “was exercising his medical

21 judgment….” Dkt. 15 at 4-5. That is true, but exercising medical judgment is what doctors

22 normally do, and yet the ALJ is not required to accept every medical opinion. When opinions

23 conflict, the ALJ literally cannot accept every one. Plaintiff seems to be implying that, again, the
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -7
 1 ALJ overstepped his role. But it is the ALJ’s role to evaluate the medical evidence and resolve

 2 conflicts in medical opinions. Andrews, 53 F.3d at 1039. The ALJ did not err in fulfilling his

 3 role by discounting Dr. Hoskins’ opined standing/walking limitation based on conflict with the

 4 medical record.

 5                 c.      Dr. Fajardo

 6          Internal medicine practitioner Dr. Fajardo examined Plaintiff in June 2009 and opined

 7 that he could perform light work, defined as lifting 20 pounds maximum and 10 pounds

 8 frequently, and walking or standing six hours or primarily sitting with occasional pushing and

 9 pulling with arms or legs. AR 497-99. The ALJ gave Dr. Fajardo’s opinions “great weight”

10 because they were “fully consistent with the doctor’s clinical findings and with the record as a

11 whole….” AR 859-60.

12          Plaintiff argues that Dr. Fajardo had fewer records to review than Dr. Hoskins, and was

13 not a specialist like Dr. Chilczuk. Dkt. 15 at 5. While those are certainly factors for the ALJ to

14 consider, the ALJ weighed them along with other factors, and determined that Dr. Fajardo’s

15 opinions were entitled to great weight. Plaintiff is essentially asking for a reweighing of the

16 evidence. But it is not the Court’s role to reweigh the evidence or substitute its judgment for that

17 of the Commissioner. Thomas, 278 F.3d at 954. The Court concludes that the ALJ did not err

18 by according weight to Dr. Fajardo’s opinions.

19          2.     Mental Limitations

20          Plaintiff relies exclusively on the opinions of Terilee Wingate, Ph.D., to argue that the

21 ALJ erred by failing to include any mental limitations in his RFC. Dkt. 15 at 6. Dr. Wingate

22 examined Plaintiff in July 2009 and opined that he had moderate, or significant, limitations in the

23 abilities to exercise judgment, to interact appropriately with coworkers, supervisors, and the
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -8
 1 public, and to tolerate pressures and maintain appropriate behavior in a normal work setting. AR

 2 510. In concluding that Plaintiff did not have a severe mental impairment, the ALJ gave Dr.

 3 Wingate’s opinions “very little weight” because they were based on Plaintiff’s discounted and

 4 contradicted self-reports, and were inconsistent with the medical evidence. AR 849.

 5          “If a treating provider’s opinions are based ‘to a large extent’ on an applicant’s self-

 6 reports and not on clinical evidence, and the ALJ finds the applicant not credible, the ALJ may

 7 discount the treating provider’s opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir.

 8 2014) (quoting Tommasetti, 533 F.3d at 1041). “However, when an opinion is not more heavily

 9 based on a patient’s self-reports than on clinical observations, there is no evidentiary basis for

10 rejecting the opinion.” Id. Because psychiatric evaluations “will always depend in part on the

11 patient’s self-report, as well as on the clinician’s observations of the patient[,] the rule allowing

12 an ALJ to reject opinions based on self-reports does not apply in the same manner to opinions

13 regarding mental illness.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). Clinical

14 interviews and mental status evaluations “are objective measures and cannot be discounted as a

15 ‘self-report.’” Id. While psychiatric evaluations always depend in part on the patient’s self-

16 report, Dr. Wingate’s evaluation was based almost entirely on Plaintiff’s self-report. As far as

17 her actual observations in the mental status examination, every finding was mostly or entirely

18 normal, except for dysphoric mood. AR 514. And the opined limitations were expressly based

19 on Plaintiff’s self-report. For example, Dr. Wingate opined that Plaintiff’s ability to relate to

20 coworkers and supervisors was impaired because “[h]e noted that he feels that coworkers will

21 stab him in the back to get ahead.” AR 510. The ALJ permissibly discounted Plaintiff’s self-

22 reports, as discussed above. In addition, Plaintiff concealed his daily marijuana use from Dr.

23 Wingate, which may have affected her evaluation of his mental status. AR 849, 513. Substantial
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -9
 1 evidence supports the ALJ’s finding that Dr. Wingate’s opinions were heavily based on

 2 Plaintiff’s discredited self-reports, and this was a specific and legitimate reason to discount her

 3 opinions.

 4          Inconsistency with the medical record was another specific and legitimate reason to

 5 discount Dr. Wingate’s opinions. See Batson, 359 F.3d at 1195. Plaintiff’s treating physician,

 6 Sean S. Stout, M.D., regularly recorded normal psychiatric findings with “no appearance of

 7 anxiety, depression, or agitation” throughout the relevant period of time. AR 361 (Jan. 2011),

 8 378 (Oct. 2010), 400 (Jun. 2010), 408 (Apr. 2010), 413 (Nov. 2009), 420 (Oct. 2009), 424 (Jul.

 9 2009), 428 (Apr. 2009), 423 (Jan. 2009), 436 (Oct. 2008).

10          The Court concludes the ALJ did not err by discounting Dr. Wingate’s opinions, and

11 consequently declining to include any mental limitations in Plaintiff’s RFC.

12 C.       Lay Witness Statements

13          Plaintiff’s mother, father, and two friends provided statements dated November or

14 December 2012—nearly two years after the relevant time period. Plaintiff’s mother reported that

15 Plaintiff “is no longer able to sit or stand for periods of time” and due to foot numbness tends to

16 lose his balance. AR 250. It takes him “longer than it used to” to do anything. AR 250.

17 Plaintiff’s father reported that “[a]bout 2-3 years ago” Plaintiff’s abilities became more limited.

18 AR 253. Sitting too long causes “trouble walking and dizz[iness]” and Plaintiff must use a cane

19 about a quarter of the time. AR 253. Plaintiff’s friend Kevin Collins reported that Plaintiff’s

20 mobility has gone downhill over the years. AR 256. Plaintiff’s friend Tom Hansen reported that

21 he had observed Plaintiff in pain since 1996, Plaintiff had complained of pain since at least 2008,

22 and “since then [it] has only gotten worse.” AR 262.

23          An ALJ may discount lay witness testimony by giving a germane reason. Diedrich v.
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 10
 1 Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). The ALJ determined that all four statements were

 2 “of little probative value” because they largely addressed Plaintiff’s condition after the relevant

 3 time period and failed to address Plaintiff’s actual functioning. AR 862.

 4          Plaintiff argues that his mother’s statement addresses the relevant period because her

 5 statement starts by referring to the time “since he moved in with [her] on or about the 1st of

 6 October 2006.” AR 250. But the statement then describes Plaintiff’s medical history since he

 7 moved in with her and, after that, the statement uses the present tense to describe Plaintiff’s

 8 limitations. For example, Plaintiff “is no longer able to sit or stand for periods of time” and due

 9 to foot numbness he “has a tendency to loose [sic] his balance.” AR 250. Substantial evidence

10 supports the ALJ’s finding that Plaintiff’s mother’s statement does not reflect his limitations

11 during the relevant time period. While Plaintiff’s alternative interpretation may be rational, it

12 cannot displace the ALJ’s rational interpretation. See Burch, 400 F.3d at 680-81 (when the

13 evidence is susceptible to more than one interpretation, the Commissioner’s interpretation must

14 be upheld if rational).

15          Plaintiff’s father stated that “[a]bout 2-3 years ago [Plaintiff] has become more and more

16 limited in a number of his abilities. If he sits to[o] long, he has trouble walking and dizzy [sic]

17 for a while. His back pain has progressed where even going for a ride in my boat causes so

18 much pain we have had to cut short any fishing outings over the last six months or so.” AR 253.

19 The reference to progressive pain and limitation, and specifically the last six months, is

20 substantial evidence supporting the ALJ’s finding that Plaintiff’s father’s statement refers

21 primarily to the time after the relevant period. Again, while Plaintiff’s alternative interpretation

22 may be rational, the Court must uphold the ALJ’s rational interpretation.

23          Similarly, the statements by Plaintiff’s friends refer to progressive decline and give no
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 11
 1 indication that they describe his condition in 2008 to 2010. Mr. Collins only mentions decline

 2 “over the y[ears].” AR 256. Mr. Hansen describes Plaintiff as in pain since at least 1996, when

 3 Plaintiff was still performing medium and light work. AR 262; see AR 63. If Plaintiff was able

 4 to work with those impairments, then they were not disabling for Social Security purposes.

 5          The Court concludes the ALJ did not err by discounting these four lay witness

 6 statements.

 7 D.       Step Four

 8          Plaintiff argues that if Dr. Hoskins’ and Dr. Chilczuk’s opinions are accepted, then his

 9 RFC is sedentary and he cannot perform his past light work. Dkt. 15 at 12-13. However, as

10 discussed above, the ALJ permissibly discounted both of those medical opinions. Accordingly,

11 the Court concludes the ALJ did not err by determining that Plaintiff could perform his past light

12 work as a plastic cutter or a mail clerk, and thus was not disabled.

13 E.       Step Five

14          Relying on vocational expert (VE) testimony, the ALJ found in the alternative that

15 Plaintiff could perform three sedentary jobs and three light jobs that existed in significant

16 numbers. AR 865-66. Plaintiff provided a declaration by vocational expert Joseph A. Moisan,

17 Ed.D., to the Appeals Council, which determined that the declaration would not change the

18 decision and thus declined to exhibit it. See AR 562. Plaintiff included the declaration as an

19 attachment to his opening brief. Dkt. 15 at 18-45. Dr. Moisan’s declaration contradicts the VE

20 hearing testimony, stating that the DOT has not been updated since 1991 and the three sedentary

21 jobs that the ALJ relied on at step five no longer exist. Dkt. 15 at 20. The ALJ asked the VE at

22 the 2017 hearing about “antiquated” job descriptions and verified that the VE obtains “real

23 numbers” of existing jobs. AR 708-09. The Court need not settle this dispute between experts,
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 12
 1 however, because Plaintiff does not dispute that the three light jobs are found in significant

 2 numbers in the national economy, totaling well over 100,000 positions. AR 865-66; see

 3 Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 529 (9th Cir. 2014) (25,000 jobs nationwide is

 4 about the minimum number that meets the “significant number of jobs” standard). The light job

 5 numbers are adequate alone, regardless of the sedentary job numbers.

 6          Plaintiff contends the ALJ erred by failing to properly address inconsistencies between

 7 the Dictionary of Occupational Titles (DOT) and the VE’s testimony. Dkt. 15 at 13-14.

 8 Specifically, Plaintiff argues that his “RFC contained limitations that were nonexertional and the

 9 DOT does not address these types of limitations.” Dkt. 15 at 14. The nonexertional limitations

10 in the RFC were frequent balancing, handling, fingering, and feeling; no climbing; occasional

11 stooping, kneeling, crouching, and crawling; and occasional exposure to vibration, hazards, and

12 atmospherics. AR 853. The DOT does address these limitations. The light jobs the ALJ relied

13 on, production assembler, electrical accessories assembler, and office helper, satisfied all of the

14 limitations in the RFC. See DOT 706.687-010, 1991 WL 679074 (1991); DOT 729.687-010,

15 1991 WL 679733 (1991); DOT 239.567-010, 1991 WL 672232 (1991).

16          Plaintiff asserts that the ALJ’s “failure to ask the VE about conflicts between his

17 testimony and the DOT mandates reversal and remand.” Dkt. 15 at 14. But the ALJ did address

18 these matters. At the 2016 hearing, the ALJ stated at the beginning of the VE’s testimony, “I

19 will assume your testimony today is based on your knowledge, education, training and

20 experience and is consistent with the DOT unless you tell me otherwise.” AR 643. The VE

21 responded, “That is correct.” AR 643. At the close of the VE’s testimony, when the ALJ asked,

22 “Where do you base [your testimony] from if it’s not exactly aligned with the DOT?” the VE

23 responded, “Professional experience,” and described his education and experience, as well as the
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 13
 1 labor market research that his firm undertakes regularly. AR 878-79. In his decision, the ALJ

 2 “f[ound] that the testimony was based on the expert’s professional experience, which is found to

 3 be a sufficient basis for any inconsistencies with the DOT, or any matters that are not expressly

 4 mentioned in the DOT.” AR 866. The ALJ did not err by failing to address any conflicts

 5 between the VE’s testimony and the DOT.

 6          Plaintiff argues that “only an expert can identify whether testimony given by the VE at

 7 the hearing is consistent or not with the DOT….” Dkt. 14 at 8. But “a VE’s testimony is one

 8 type of job information that is regarded as inherently reliable; thus, there is no need for an ALJ to

 9 assess its reliability.” Buck, 869 F.3d at 1051. “A VE’s recognized expertise provides the

10 necessary foundation for his or her testimony. Thus, no additional foundation is required.”

11 Bayliss, 427 F.3d at 1218. Plaintiff’s vague assertion that some other expert is needed to

12 pronounce judgment on the VE’s testimony has no grounding in law or logic. The Court

13 concludes the ALJ did not err by relying on the VE’s testimony in concluding that Plaintiff could

14 perform jobs available in significant numbers, and thus was not disabled.

15                                           CONCLUSION

16          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

17 case is DISMISSED with prejudice.

18          DATED this 14th day of February, 2019.



                                                          A
19

20
                                                          Marsha J. Pechman
21                                                        United States District Judge

22

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 14
